Citation Nr: 1428553	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-47 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.
      
2.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating in excess of 10 percent for chronic cervical strain and lower cervical degenerative spondylosis.

4.  Entitlement to an initial rating in excess of 10 percent for mechanical lumbar strain with thoracic spine degenerative disc disease.

5.  Entitlement to an initial rating in excess of 10 percent for chronic sinusitis.

6.  Entitlement to an effective date prior to March 20, 2009 for the grant of service connection for chronic sinusitis.

7.  Entitlement to service connection for throat clearing, post nasal drainage, and cough due to an undiagnosed illness.

8.  Entitlement to service connection for cold and heat exposure to include hand aches.

9.  Entitlement to service connection for a bilateral foot disorder.

10.  Entitlement to service connection for nummular eczema of the legs.

11.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected traumatic brain injury with secondary posterior cortical syndrome.

12.  Entitlement to service connection for a left hip disorder, including as secondary to service-connected mechanical lumbar strain with thoracic spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from September 2004 to January 2005 and from August 2006 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Lincoln, Nebraska (RO) of the Department of Veterans Affairs (VA) promulgated in March 2009, June 2009, September 2010, and April 2011.  
 
The Veteran died on December [redacted], 2012.  In February 2013, the appellant, the Veteran's widow, requested that she be substituted into the Veteran's claims pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat 4145, 4151, (2008) (codified at 38 U.S.C.A. § 5121A ).  In a February 2013 letter to the appellant, the RO accepted the appellant's request to act as a substitute on behalf of the Veteran for the appeals that were pending at the time of his death.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2014 letter, the appellant's attorney wrote to VA noting that two supplemental statements of the case (SSOCs), dated in October 2013, referred to VA medical records that had not been provided to the attorney.  The Board notes that the attorney had been provided a copy of the Veteran's claims file.  

The Board further notes that a November 15, 2012 SSOC indicates that the Veteran's VA treatment records dated from October 15, 2012 through November 15, 2012 had been considered.  In particular, it discussed an October 30, 2012 VA psychiatric treatment record.  This VA treatment record is not contained in the Veteran's claims file or his electronic VA folders.  A review of the Veteran's claims file and the Veteran's electronic VA folders shows that a September 19, 2012 VA treatment record is the most recent VA treatment record contained in the record.  The AOJ must obtain the Veteran's VA treatment records dated from September 19, 2012 until his death on December [redacted], 2012, and associate them with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated from September 19, 2012 through December [redacted], 2012.  This should include an October 30, 2012 VA psychiatric consultation note.

2.  When the above action has been accomplished, readjudicate the appellant's claims and provide her and her attorney an SSOC on all issues remaining in appellate status.  The appellant's attorney should be advised that he can submit a FOIA request if he desires copies of the newly obtained evidence.  Provide a reasonable period for response.  Thereafter, if otherwise in order, the claims folder should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



